EXHIBIT 10.51
SEPARATION AGREEMENT AND GENERAL RELEASE
          This Separation Agreement and General Release (“Agreement”) is entered
into by and between Leroy R. Goff, III (“Employee”) and Alion Science and
Technology Corporation (“Alion” or the “Company”) as of the latest date of
execution by the parties to this Agreement (the “Effective Date”). This
Agreement supersedes any prior employment agreements or arrangements Employee
may have entered into with Alion or its subsidiaries, affiliates, successors,
assigns or predecessors in interest, including without limitation the Employment
Agreement between Employee and Alion dated June 28, 2007, as amended (the
“Employment Agreement”), except as otherwise provided in this Agreement;
provided, however, that the Employee Intellectual Property Agreement between
Employee and Alion, dated December 19, 2002, shall remain in full force and
effect.
          In consideration of the mutual covenants, agreements and
representations contained herein, the adequacy of which is hereby acknowledged,
the parties hereto expressly and intentionally bind themselves as follows:
     1. SEPARATION OF EMPLOYEE
          Employee hereby agrees that he will announce his departure from Alion
and has notified Alion as of October 24, 2008 (the “Notification Date”) that his
employment as Senior Vice President, Sector Manager for the Defense Operations
Integration Sector of Alion and his status as a full-time employee will cease.
Alion and Employee agree that Employee shall remain an “adjunct” employee with
Alion, as defined in Alion’s policies, in an untitled position until the first
anniversary of the Notification Date (the “Separation Date”). Employee
voluntarily resigns from full-time employment with the Company effective upon
the Separation Date, and the Company hereby accepts Employee’s resignation.
Employee expressly acknowledges that, upon the occurrence of the Separation
Date, he will no longer be an employee of Alion. Except as provided in
Paragraph 2 below, effective as of the Separation Date, Employee shall not be
eligible for further pay or benefits, including without limitation any benefits
under any severance pay plan applicable to him as an employee of Alion, except
as provided in this Agreement. From the period of the Notification Date through
the Separation Date, and in consideration for the Salary Continuation Payments
(as defined below) Employee shall provide such services to Alion as the Company
may reasonably request. Unless such request is made, and except as otherwise
expressly permitted by Alion’s Chief Executive Officer, Employee shall not
perform any other work for Alion, shall cease all of his activities in
connection with his duties at Alion, shall have no authority to act on behalf of
or bind Alion and shall not represent to any third party or to any employee,
agent or representative of Alion that he has any title, role or authority to act
for or on behalf of Alion. In addition, effective on the Notification Date,
Employee expressly resigns from all offices, directorships and fiduciary
positions with the Company or any related entities.

 



--------------------------------------------------------------------------------



 



     2. PAYMENTS BY ALION
          (a) For the period from the Notification Date through the Separation
Date, Employee shall remain on the Company’s payroll at his current prorated
annual base salary (“Salary Continuation Payments”).
          (b) In addition to the Salary Continuation Payments, the Company shall
pay to Employee the amount equal to $13,145.00 representing all amounts due for
the vested and prorated unvested shares of Stock Appreciation Rights (“SAR”)
under the Company’s SAR Plan.
          (c) If Employee signs and does not revoke this Agreement, then,
subject to the following paragraph and Paragraph 2(g) below, Alion shall make
the following payments (“Severance Installment Payments”) to Employee:

  (i)   The amount of $160,000.000 representing the amount equal to his last
paid annual bonus (the “Bonus Amount”), payable on or before December 15, 2008;
    (ii)   The amount of $1,883,991.00, representing an additional amount of
severance (“Severance Payments”), payable as follows:

  (aa)   $500,000.00 by the end of each of the calendar quarters commencing on
March 14, 2009 until the amount of $1,500,000.00 has been paid; and     (bb)  
$383,991.00 by December 31, 2009.

  (iii)   all outstanding and accrued Paid Time Off (“PTO”) payable within
thirty (30) days after the Notification Date.

          (d) Notwithstanding the foregoing, the Company’s obligation to pay the
Salary Continuation Payments, Bonus Amount and/or Severance Payments, to the
extent not already paid, shall cease immediately and such payments will be
forfeited if Employee violates any condition set forth in Paragraph 5, 6 7 or 8.
          (e) Employee shall be permitted to continue the use of the automobile
under the Company’s current automobile lease for Employee until the Separation
Date. On or before close of business on the Separation Date, Employee shall
return the automobile, along with all accessories purchased or reimbursed by the
Company, to the Company’s Director of Human Resources. As of one (1) day after
the Separation Date, any insurance coverage on behalf of Employee with regard to
such automobile shall cease at the Company’s discretion.
          (f) Except as provided in this Agreement or under the terms of an
applicable employee benefit plan, no further payments shall be made to Employee.
          (g) The Company shall withhold such tax, payroll and other amounts
from payments under this Agreement as Employee authorizes or the Company
reasonably believes to

2



--------------------------------------------------------------------------------



 



be required by law. Employee shall be solely responsible for payment of his own
taxes, including any taxes arising under Internal Revenue Code Section 409A. The
Company has not provided and will not provide tax advice to Employee.
     3. EMPLOYMENT BENEFITS
          (a) Employee agrees and acknowledges that his participation in any
401(k) Plan, short-term and long-term Disability Plans, or any other benefit
plans made available to him as an Alion employee, and his participation in and
entitlement to any and all other benefits in which he is currently enrolled, but
which are not specifically addressed in this Agreement, will terminate on the
Separation Date.
          (b) Employee’s participation in the Alion medical, dental, vision and
other insurance plans shall cease as of the Notification Date; provided that, to
the extent that Employee is eligible for and elects to receive medical and/or
dental benefits pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) for himself and/or any qualifying beneficiaries,
the Company shall pay on Employee’s behalf, or reimburse Employee for, the
amount of the applicable COBRA that exceeds the amount of premium payable by
Employee for the same level of coverage immediately prior to the Effective Date.
Any such COBRA premium payment by the Company that constitutes taxable income to
Employee shall be grossed up by the Company, assuming an applicable income tax
rate of forty percent (40%). Payments under this paragraph shall cease at the
earlier of (i) the end of the first month in which Employee is no longer
eligible for COBRA for any reason (other than death or eligibility for Medicare,
provided that COBRA coverage continues for any qualified beneficiary), or
(ii) Eighteen (18) months after the Notification Date. Employee shall notify the
Company as soon as practicable after he ceases to be eligible for COBRA coverage
due to coverage under the group health plan of another employer.
          (c) Except as otherwise provided in this Agreement, Employee waives
any right of participation in, or additional benefits under, the employee
benefit, fringe benefit and compensation plans of Alion with respect to any
period after the Separation Date.
     4. GENERAL RELEASE AND FORFEITURE BY EMPLOYEE
          (a) Employee hereby releases and forever discharges Alion, its
subsidiaries, affiliates, insurers, predecessors, successors, and assigns, and
the directors, officers, shareholders, employees, representatives and agents of
each of the foregoing (collectively “Releasees”) of and from the following:
          (i) Any and all claims, demands, and liabilities whatsoever of every
name and nature (other than those arising directly out of this Agreement),
including, without limitation, those with respect to Employee’s employment by
Alion, or the terms and conditions of employment, benefits or compensation, or
termination of his employment, which Employee has or ever had against Releasees;
and
          (ii) Without limitation, any and all claims known or unknown as of the
date of execution of this Agreement for tortious injury, breach of contract,
and/or

3



--------------------------------------------------------------------------------



 



wrongful discharge (including, without limitation, any claim for violation of
public policy or constructive discharge), any personal gain with respect to any
claim arising under the qui tam provisions of the False Claims Act, 31 U.S.C.
3730 or any other whistleblower claim, all claims for infliction of emotional
distress, all claims for slander, libel, or defamation of character, and all
claims for reinstatement, back pay, front pay, compensatory or punitive damages,
severance pay, attorneys’ fees, or costs, as related to Employee’s employment by
Alion, or the terms and conditions or termination of his employment, benefits or
compensation, or termination of such employment; and
          (iii) Without limitation, any and all claims known or unknown based
upon any allegation of employment discrimination, including, without limitation,
discrimination on the basis of race, color, sex, sexual orientation, age
(including any claim pursuant to the federal Age Discrimination in Employment
Act), religion, disability, national origin or any other classification
protected under applicable law; and
          (iv) Without limitation, any and all claims known or unknown based
upon, arising out of or in any way relating to the phantom stock grant
agreements by and between Employee and Company (collectively the “Phantom Stock
Agreements”).
          (b) It is agreed and understood that this release is a GENERAL RELEASE
to be construed in the broadest possible manner consistent with applicable law.
          (c) Employee acknowledges and agrees that Employee:
          (i) has not filed or pursued any claim released hereby against any
Releasee by filing a lawsuit in any local, state or federal court for or on
account of anything which has occurred up to the present time as a result of
Employee’s employment or termination of employment, and Employee shall not seek
reinstatement or future employment with, or damages of any nature, severance
pay, attorneys’ fees, or costs from any Releasee; and
          (ii) has been given the opportunity, if he so desires, to consider
this Agreement for twenty-one (21) days before executing it. Any change made to
the Agreement during the 21-day period, whether material or not, will not
restart the running of the 21-day period. In the event that Employee executes
this Agreement within twenty-one (21) days of the date of its delivery to him,
he acknowledges that such decision was entirely voluntary and that he had the
opportunity to consider this Agreement for the entire twenty-one (21) day
period. For a period of seven (7) days from the date of the execution of this
Agreement, Employee shall retain the right to revoke this Agreement in
accordance with 29 U.S.C. § 626 by written notice to Alion, c/o Kathy Madaleno,
Director of Human Resources, 1750 Tysons Boulevard, Suite 1300, McLean, Virginia
22102. This Agreement shall not become effective or enforceable until the
expiration of such revocation period; and
          (iii) has been and is advised to consult an attorney regarding this
Agreement prior to executing it and that he has been given sufficient time to do
so; and

4



--------------------------------------------------------------------------------



 



          (iv) has received full and adequate consideration for this General
Release; and
          (v) fully understands and acknowledges the significance and
consequences of this Agreement and represents by his signature that the terms of
this Agreement are fully understood and voluntarily accepted by him. This
Agreement has been individually negotiated by Employee and is not part of a
group exit incentive or other group employment termination program.
          (d) Excluded from this General Release are any claims or rights which
cannot be waived by law, including the right to challenge the enforceability of
this Agreement and the Employee’s right to file a charge with an administrative
agency or participate in any agency investigation where that agency expressly
prohibits such a waiver. However, Employee is waiving his right to recover any
money or to reinstatement with any Releasee in connection with such a charge or
investigation. Employee is also waiving his right to recover money in connection
with a charge filed by any other individual or by the Equal Employment
Opportunity Commission or any other federal, state or local agency.
          (e) This General Release becoming and remaining effective shall be a
condition precedent to Employee obtaining any payments or benefits under this
Agreement.
          (f) Employee hereby expressly waives, disclaims and forfeits all
amounts payable to him at any time (whether currently owed to him or not)
pursuant to the terms of the Phantom Stock Agreements.
     5. NONDISCLOSURE OF INFORMATION; RETURN OF PROPERTY
          (a) Employee shall keep secret and confidential and shall not disclose
to any third party, in any fashion or for any purpose whatsoever, any
information regarding Alion which is (i) not available to the general public,
and/or (ii) not generally known outside the Company, and (iii) is considered
proprietary to or a trade secret of the Company, to which he has or will have
had access at any time during the course of his employment by the Company,
including, without limitation, any information relating to: the Company’s
business or operations; its plans, strategies, prospects or objectives; its
products, technology, processes or specifications; its research and development
operations or plans; its customers and customer lists; its manufacturing,
distribution, sales, service, support and marketing practices and operations;
its financial condition and results of operations; its operational strengths and
weaknesses; and, its personnel and compensation policies and procedures.
          (b) Employee agrees to return to Alion, on the Notification Date or at
such later time as Alion may allow in its sole discretion, (i) all documents,
data, material, details and copies thereof in any form (electronic or hard copy)
that are the property of Alion or were created using Alion resources or during
any hours worked for Alion including, without limitation, any data referred to
in the immediately preceding Paragraph; and (ii) all other Alion property
including, without limitation, all computer equipment, cellular phones, personal
digital assistances or similar devices, fax machines and other equipment (except
as otherwise agreed, but including electronic information and/or software on
Alion-provided computer equipment to

5



--------------------------------------------------------------------------------



 



be retained by Employee) and associated passwords, property passes, keys, credit
cards, business cards and identification badges.
     6. NO DETRIMENTAL COMMUNICATIONS
          Employee agrees that he will not make, disclose or cause to be
disclosed any negative, adverse, false or derogatory comments or statements
about Releasees with regard to any product or service provided by Releasees,
about Releasees’ prospects for the future, or about Releasees in general. Alion
agrees that no authorized officer of Alion will disclose or cause to be
disclosed outside of Releasees any negative, adverse, false or derogatory
comments or statements about Employee. The parties agree that this provision
will not be construed so as to bar any person from providing full and truthful
testimony in response to a summons, court or administrative order or subpoena,
or as otherwise provided by law, or discussion of matters affecting Employee
with the Company’s outside legal and accounting representatives. For the limited
purposes of this Paragraph only, the term “Releasees” shall mean only the
directors, chief executive officer and executive and senior vice presidents of
Alion.
     7. FUTURE ASSISTANCE
          Alion may seek the assistance and cooperation of Employee in
connection with any audit, investigation, litigation or proceeding arising out
of matters within the knowledge of Employee and related to his position as an
employee of Alion, and in any such instance, Employee shall provide such
assistance, cooperation or testimony, and Alion shall pay Employee’s reasonable
costs and expenses in connection therewith.
     8. NON-COMPETITION; NON-SOLICITATION
          (a) Non-Competition. Employee agrees that, for a period of one year
after the Notification Date, he will not, directly or indirectly, compete with
the Company or its subsidiaries or affiliates by providing services or by being
an officer, director, employee, consultant, agent, advisor, shareholder or owner
to or of any other person, partnership, association, corporation, or other
entity that is a “Competing Business,” except that he may have an ownership
interest of up to two percent (2%) of a Competing Business which is a public
company. As used herein, a “Competing Business” is any business whose activities
relate to the products or services of the same or similar type as the products
or services which are sold (or, pursuant to an existing business plan, will be
sold) to paying customers of the Company or its subsidiaries or affiliates, and
for which Employee had the responsibility to plan, develop, manage, market, or
oversee, or had any such responsibility within Employee’s most recent
twenty-four (24) months of employment with the Company.
          (b) Non-Solicitation of Clients and Others. In addition to the
foregoing, Employee agrees that, for a period of one year after the Separation
Date, he will not, directly or indirectly, intentionally entice, induce or
solicit, or attempt to entice, induce or solicit, any individual or entity
having a current or prospective business relationship with the Company, whether
as a consultant, client, customer or otherwise, to terminate or cease such
relationship with the Company, or to fail to enter into or renew such
relationship with the Company.

6



--------------------------------------------------------------------------------



 



          (c) Non-Solicitation of Employees and Others. In addition to the
foregoing, Employee agrees that, for a one year after the Separation Date,
Employee shall not, on his own behalf or on behalf of any other person,
partnership, association, corporation, or entity: (i) directly, indirectly, or
through a third party hire or cause to be hired; (ii) directly, indirectly, or
through a third party solicit; or (iii) in any manner attempt to influence or
induce any employee of the Company or its subsidiaries or affiliates to leave
the employment of the Company or its subsidiaries or affiliates, nor shall he
use or disclose to any person, partnership, association, corporation, or other
entity any information obtained concerning the names and addresses the Company’s
employees. Employee further agrees and acknowledges that the Company has
confidentiality and non-competition agreements with certain of its employees,
and he agrees that he will not interfere with any such agreements.
          (d) Survival; Severability. The parties agree that the above
restrictions on competition are completely severable and independent agreements
supported by good and valuable consideration and, as such, shall survive the
termination of this Agreement for whatever reason. The parties further agree
that any invalidity or unenforceability of any one or more of such restrictions
on competition shall not render invalid or unenforceable any remaining
restrictions on competition. Additionally, should a court of competent
jurisdiction determine that the scope of any provision of this Paragraph 8 is
too broad to be enforced as written, the parties intend that the court reform
the provision to such narrower scope as it determines to be reasonable and
enforceable. Employee acknowledges and agrees that the non-competition and
non-solicitation provisions herein are expressly assignable to any successor of
the Company.
     9. GOVERNING LAW; SEVERABILITY
          This Agreement is entered into and shall be construed under the laws
of the Commonwealth of Virginia. In the event any provision of this Agreement is
determined to any extent to be illegal or unenforceable by a duly authorized
court of competent jurisdiction, then the illegal or unenforceable provision
shall be severed from this Agreement. In the event of such severance, the
remainder of this Agreement shall not be affected thereby, and each remaining
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law; provided, however, that the parties expressly acknowledge and
agree that the full waiver and release of all claims by Employee is essential to
effectuate the parties’ intent in entering into this Agreement and that, in the
event the general release of claims set forth in Paragraph 4 is severed, the
parties’ remaining obligations under this Agreement shall be deemed waived
(other than obligations arising under Paragraphs 5 and 8), and any consideration
or value delivered by one party to the other under this Agreement shall
constitute a binding obligation by the recipient to the other.
     10. WAIVERS
          The failure of either party to require the performance of any term or
obligation of this Agreement, or the waiver by either party of any breach of
this Agreement, shall not prevent

7



--------------------------------------------------------------------------------



 



any subsequent enforcement of such term or obligation and shall not be deemed a
waiver of any subsequent breach.
     11. AMENDMENTS
          This Agreement may be modified or amended, in whole or in part, only
by the mutual agreement of the parties in writing.
     12. NO OTHER INDUCEMENTS
          This Agreement sets forth the entire understanding of the parties in
connection with the subject matter hereof. Any and all prior negotiations or
discussion, either oral or written, are merged into this Agreement. Neither of
the parties has made any settlement, representation or warranty in connection
herewith (except those expressly set forth in this Agreement) which has been
relied upon by the other party, or which acted as an inducement for the other
party to enter into this Agreement.
     13. PERSONS BOUND BY AGREEMENT
          This Agreement shall be binding upon and inure to the benefit of
Employee and Releasees and their respective successors.
     14. ASSIGNMENT OF INTERESTS
          Employee warrants that he has not assigned, transferred or purported
to assign or transfer any claim against Releasees.
     15. PREVAILING PARTY ENTITLED TO FEES
          In the event that any action or proceeding is initiated to enforce or
interpret the provisions of this Agreement, or to recover for a violation of the
Agreement, the prevailing party in any such action or proceeding shall be
entitled to its costs (including reasonable attorneys’ fees). Nothing in this
Paragraph is intended to, or shall, place any limitation or condition precedent
on Employee’s ability to challenge this Agreement.
     16. CONFIDENTIALITY
          Employee agrees to keep confidential the existence of this Agreement,
as well as all of its terms and conditions, and not to disclose to any person or
entity the existence, terms or conditions of this Agreement, except to his
attorney, financial advisors and members of his immediate family, provided they
agree to keep confidential such existence, terms and conditions. In the event
that Employee believes he is compelled by law to divulge the existence, terms or
conditions of this Agreement, he will notify Alion’s Law Department of the basis
for that belief before actually divulging the information. Employee hereby
confirms that, as of the date of this

8



--------------------------------------------------------------------------------



 



Agreement, he has not disclosed the existence, terms or conditions of this
Agreement, except as otherwise provided in this Agreement. Alion also agrees to
keep confidential the existence of this Agreement and not to disclose its terms
and conditions outside of Releasees, its attorneys and consultants, unless Alion
is otherwise required to disclose such terms and conditions by operation of law
or request by a governmental agency, or as required by any federal or state
securities laws or regulations.
          IN WITNESS WHEREOF, the parties hereby agree to the terms and
conditions of this Agreement as set forth above.
EMPLOYEE:

             
By:
  /s/ Leroy R. Goff, III       Date: October 23, 2008
 
 
 
Leroy R. Goff, III        
 
            ALION SCIENCE AND TECHNOLOGY CORPORATION:        
 
           
By:
  /s/ Katherine Madaleno       Date: October 23, 2008
 
 
 
Katherine Madaleno        
 
  Senior VP        

9